         CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Jamal Samaha, et al.,                           Case No. 20-cv-1715 (SRN/DTS)

       Plaintiffs,

v.                                              ORDER

City of Minneapolis, et al.,

       Defendants.


Levy Armstrong, et al.,                         Case No. 20-cv-1645 (SRN/DTS)

       Plaintiffs,

v.

City of Minneapolis, et al.,

       Defendants.


Jared Goyette,                                  Case No. 20-cv-1302 (WMW/DTS)

       Plaintiff,

v.

City of Minneapolis, et al.,

       Defendants.


       Plaintiffs Jamal Samaha, Levy Armstrong, and Jared Goyette move to consolidate

three class-action civil rights cases—Nos. 20-cv-1715, 20-cv-1645, and 20-cv-1302—for

discovery and pretrial proceedings, though the Plaintiffs collectively filed the motion in

only Samaha v. Minneapolis. Mot. to Consolidate, Dkt. No. 37. The Court finds that

Samaha and Armstrong involve common questions of law or fact. Fed. R. Civ. P. 42(a).
          CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 2 of 9




Consolidation of these actions will avoid unnecessary cost and delay, Fed. R. Civ.

P. 42(a)(3), and will not lead to inefficiency, inconvenience, or unfair prejudice to a party,

Fed. R. Civ. P. 42(b). Goyette, however, is dissimilar and will unfairly prejudice

Defendants if consolidated with the others. Thus, Samaha and Armstrong will be

consolidated for discovery and pretrial proceedings; Goyette will continue independently.

                                          FACTS

        These three cases arise from a series of interactions between civilians and law

enforcement in the months following George Floyd’s murder in Minneapolis, Minnesota.

These lawsuits stem from perceived police responsibility for the death of George Floyd

and Daunte Wright, alleged heavy-handed law enforcement response to ensuing protests

and civil uprisings, and allegations that the response violated citizens’ constitutional

rights. Because the cases arise from the same catalyst, many factual questions will

overlap. However, the injuries alleged, the constitutional claims, and the theories of

liability differ.

I.      Samaha v. Minneapolis, 20-cv-1715 (SRN/DTS)

        Samaha was filed in August 2020 as a Rule 23(b)(2) class action. Two putative

classes were pleaded:

        Class I: All peaceful protesters who were unlawfully subjected to less-than-
        lethal force by a sworn officer of the Minneapolis Police Department from
        May 25, 2020 to May 31, 2020. . . .

        Class II: All persons who have been subjected to excessive force at the
        hands of MPD.

Samaha Compl. ¶¶ 190a, 190b, Dkt. No. 1. Plaintiffs allege that MPD’s use of chemical

agents and less-than-lethal munitions constituted excessive force and that it revealed

MPD’s pattern and practice of employing excessive force against peaceful protesters. Id.



                                              2
         CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 3 of 9




at 40-43. The complaint pleads three counts against Defendants: excessive force, Monell

liability, and First Amendment retaliation. Id. at ¶¶ 196-97, 204-14, 219. The Samaha

Defendants do not include any agencies or employees of the State of Minnesota. Id. at

6-8.

II.    Armstrong v. Minneapolis, 20-cv-1645 (SRN/DTS)

       Armstrong was filed in July 2020 as a Rule 23(a) and a Rule 23(b)(1), (2) class

action. One putative class was pleaded:

       [P]eople who have participated in peaceful protest activity following the
       death of George Floyd, between May 26, 2020 and May 31, 2020, in public
       places within the City of Minneapolis and who have experienced law
       enforcement’s use of crowd control tactics while engaging in the
       aforementioned protest activity.

Armstrong Am. Compl. ¶ 149, Dkt. No. 19. Plaintiffs allege that MPD’s use of chemical

agents and less-than-lethal munitions during peaceful protests constituted excessive

force and that MPD failed to provide the purported class with notice and an opportunity

to disperse before using force. Id. at 31-33. The complaint pleads three counts against

Defendants: First Amendment retaliation, Fourth Amendment unlawful seizure and

excessive force, and Fourteenth Amendment Procedural Due Process. Id. ¶¶ 157-66,

175, 181. Each of the claims also allege Monell liability. Id. at 29-33. The complaint initially

named State agencies and employees as Defendants but they have been dismissed from

the action, leaving only the City of Minneapolis and its employees and departments as

Defendants. Armstrong Order 25, Dkt. No. 59.

III.   Goyette v. Minneapolis, 20-cv-1302 (WMW/DTS)

       Goyette was filed in June 2020 as a Rule 23(b)(1), (2) class action. One putative

class was pleaded:




                                               3
           CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 4 of 9




       All members of the news media, as the term is used in Emergency
       Executive Order 20-69, who are engaged in news gathering or reporting
       activities in Minnesota.

Goyette 2d Am. Compl. ¶ 237, Dkt. No. 53. Plaintiffs allege that law enforcement

deliberately targeted members of the purported class because of their status as

journalists. Id. 2 and ¶¶ 25, 37, 56, 59, 124, 136, 239, 245. The complaint pleads six

counts against Defendants: First Amendment violations, First Amendment retaliation,

Fourth Amendment unlawful seizure and excessive force, Fifth and Fourteenth

Amendment Due Process violations, civil conspiracy, and failure to intervene. Id. ¶¶ 246-

66, 267-87, 268-308, 310, 324-30, 332. Unlike Samaha and Armstrong, Goyette sues

both City and State Defendants. For all but one claim, both groups of Defendants remain

parties.

                                       ANALYSIS

       Federal Rule 42 allows a district court to consolidate separate actions presenting

common issues of law or fact to avoid unnecessary cost or delay. Equal Emp’t Opportunity

Comm’n v. HBE Corp., 135 F.3d 543, 550 (8th Cir. 1998) (citing Fed. R. Civ. P. 42(a)). A

district court should consider:

       Whether the specific risks of prejudice and possible confusion are
       overborne by the risk of inconsistent adjudications of common factual and
       legal issues, the burden on parties, witnesses and available judicial
       resources posed by multiple lawsuits, the length of time required to
       conclude multiple suits against a single one, and the relative expense to all
       concerned of the single-trial, multiple-trial alternatives.

Chill v. Green Tree Fin. Corp., 181 F.R.D. 398, 405 (D. Minn. 1998) (alterations and

quotation omitted). The moving party must show that consolidation would “promote

judicial convenience and economy.” Powell v. Nat’l Football League, 764 F. Supp. 1351,

1359 (D. Minn. 1991). If consolidation would cause inefficiency, inconvenience, or unfair



                                            4
        CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 5 of 9




prejudice, it is inappropriate. HBE Corp., 135 F.3d at 550. “District courts enjoy substantial

discretion in deciding whether and to what extent to consolidate cases.” Hall v. Hall, 138

S. Ct. 1118, 1131 (2018). A district court’s decision “should be upheld unless there has

been a clear abuse of discretion.” HBE Corp., 135 F.3. at 550.

I.     Samaha and Armstrong

       Defendants do not object to consolidating Samaha and Armstrong for discovery

and pretrial proceedings. The Court finds consolidation appropriate because the cases

share substantially similar factual and legal issues. The cases share common

Defendants, Plaintiffs are classes of peaceful protesters, the legal claims substantially

overlap, and the cases are assigned to the same judicial officers.

       First, both cases share common Defendants—the City of Minneapolis and

Minneapolis Police Chief Medaria Arradondo, though Armstrong also names as a

defendant Minneapolis Police Lieutenant Robert Kroll. Neither case includes Defendants

associated with the State of Minnesota or its agencies. Efficiency during discovery,

particularly depositions, favors consolidation.

       Next, the Plaintiffs are similarly situated peaceful protesters. Consolidation will

avoid any prejudice that may arise if the parties obtained different rulings throughout

pretrial motion practice. Because courts should treat similarly situated parties alike,

fairness to the parties favors consolidation.

       The claims pleaded in both cases also substantially overlap. The three claims

pleaded in Samaha parallel three of the four claims pleaded in Armstrong. The

overlapping legal claims favor consolidation.




                                                5
         CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 6 of 9




       Finally, the cases are assigned to the same judicial officers. The judicial officers

will likely face similar, if not identical, pretrial motions and discovery disputes in both cases

if the cases are not consolidated. This would unnecessarily increase the strain on judicial

resources. Judicial efficiency favors consolidation.

       Because the parties agree to consolidate these cases and because each of the

factors favors consolidation, Samaha and Armstrong shall be consolidated for discovery

and pretrial proceedings.

II.    Goyette

       Though Goyette shares some common questions of fact and law, the prejudice

Defendants may suffer and the inefficiencies created by consolidation outweigh any

benefits of consolidation. For that reason, Goyette will not be consolidated with Samaha

and Armstrong.

       Consolidation would prejudice Defendants by broadening the scope of discovery.

Though some Defendants overlap between the three cases, Goyette includes Defendants

associated with the State of Minnesota or its agencies. The Goyette Plaintiffs will likely

seek discovery that is not publicly available such as employee files, personnel data, or

internal agency documents. With the large number of Plaintiffs in Samaha and Armstrong

who have not named State Defendants in their suits, the potential for wide dissemination

of sensitive information is per se prejudicial to the subjects of discovery. This is true even

with a protective order.

       Moreover, unnecessarily broad discovery would likely increase motion practice,

including but not limited to motions in limine, burdening the Court. If the Samaha and

Armstrong Plaintiffs have access to irrelevant discovery relating to the Goyette State




                                               6
        CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 7 of 9




Defendants, the Court would need to rule on the admissibility of the evidence at trial. This

would unnecessarily consume judicial resources. See Powell, 764 F. Supp. at 1359 (“The

court must balance the savings of time and effort resulting from consolidation against any

inconvenience, delay or expense that it would cause.”). By contrast, denying the motion

to consolidate Goyette eliminates that burden entirely.

       Because consolidation would prejudice the State Defendants in Goyette and would

create inefficiencies, it is inappropriate. HBE Corp., 135 F.3d at 551. Goyette will remain

independent.

                                         ORDER

       For these reasons, IT IS HEREBY ORDERED:

       1.      Plaintiffs’ Motion to Consolidate Cases [Samaha, Dkt. No. 37] is GRANTED

IN PART and DENIED IN PART as follows:

               a.    Under Federal Rule of Civil Procedure 42(a), Samaha v.

               Minneapolis, 20-cv-1715 (SRN/DTS) will be consolidated with Armstrong v.

               Minneapolis, 20-cv-1645 (SRN/DTS) for pretrial proceedings and discovery;

                      i. The case, Samaha v. Minneapolis, 20-cv-1715 (SRN/DTS), will

                        serve as the lead case of these consolidated matters;

                     ii. All future filings for these consolidated proceedings shall be filed

                        in the Samaha case; filings should not be separately docketed in

                        the Armstrong case and all previous filing in the Armstrong case

                        need not be refiled.

                     iii. The cases will be consolidated until further Order by the Court.




                                               7
       CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 8 of 9




             b.     Goyette v. Minneapolis, 20-cv-1302 (WMW/DTS) will not be

             consolidated with the other cases.

      2.     The Clerk of Court is directed to add all non-terminated parties and their

attorneys of record from Armstrong v. Minneapolis, 20-cv-1645 (SRN/DTS) to the lead

case, Samaha v. Minneapolis, 20-cv-1715 (SRN/DTS).

      3.     The Clerk of Court is directed to administratively close Armstrong v.

Minneapolis, 20-cv-1645 (SRN/DTS).

      4.     The lead case shall bear the caption:

      Jamal Samaha,
      individually and on behalf of all others similarly situated,

      Lauren Coleman,
      individually and on behalf of all others similarly situated,

      Jordan Meyer,
      individually and on behalf of all others similarly situated,

      Andy Delany,
      individually and on behalf of all others similarly situated,

      Mary Grace,
      individually and on behalf of all others similarly situated,

      Bonnie Brown,
      individually and on behalf of all others similarly situated,

      Jonathan Mason,
      individually and on behalf of all others similarly situated,

      Nekima Levy Armstrong,
      individually and on behalf of all others similarly situated,

      Marques Armstrong,
      individually and on behalf of all others similarly situated,

      Terry Hempfling,
      individually and on behalf of all others similarly situated,




                                             8
        CASE 0:20-cv-01715-SRN-DTS Doc. 52 Filed 08/31/21 Page 9 of 9




       Rachel Clark,
       individually and on behalf of all others similarly situated,

       Max Fraden,
       individually and on behalf of all others similarly situated,

              Plaintiffs,

       v.

       City of Minneapolis, The,

       Medaria Arradondo,
       Minneapolis Chief of Police, in his official capacity and individual capacity;

       John Does 1-100,
       in their official and individual capacities,

       Robert Kroll,
       Minneapolis Police Lieutenant, in his individual and official capacity

       John Does 1-2,
       in their individual and official capacities,

              Defendants.

or the short caption:

       Samaha et al., v. The City of Minneapolis, et. al.

       5.     The parties shall appear before this Court for a status conference on

September 15, 2021 at 10:00 a.m. in Courtroom 9E of the Diana E. Murphy United States

Courthouse, 300 South Fourth Street, Minneapolis, Minnesota 55415.


Dated: August 31, 2021                                __s/David T. Schultz_____
                                                      DAVID T. SCHULTZ
                                                      United States Magistrate Judge




                                               9
